DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-24-2021 and 08-20-2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 05-15-2018.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston (2015/0273310).
Regarding claim 1, Johnston discloses a lower-body garment comprising: 
a torso portion, a first leg portion extending from the torso portion, and a second leg portion extending from the torso portion, wherein the torso portion defines at least a waist opening, and further wherein the first leg portion and the second leg portion define a first leg opening and a second leg opening respectively; an inner-facing surface; and an outer-facing surface opposite the inner-facing surface, wherein: a hypothetical vertical midline reference plane divides the lower-body garment into generally equal halves (figs 3-4, member 20), 
the outer-facing surface comprises at least a first pattern of elastomeric polymer (para 0035 and 0037) including at least two or more layers of elastomeric polymer positioned overtop each other on the outer-facing surface on a first side of the hypothetical vertical midline reference plane (figs 3-4, members 3-4, left side), wherein the two or more layers of elastomeric polymer form an apex shape (fig 2B), andPage 2 of 18
4841-9593-1879 v2Application No. 15/979,817Attorney Docket No. 293258/170018US02Response Filed: 08/26/2021Reply to Office Action of: 04/26/2021a second pattern of elastomeric polymer (para 0035 and 0037) including at least two or more layers of elastomeric polymer positioned overtop each other on the outer-facing surface on a second side of the hypothetical vertical midline reference plane, wherein the first side is opposite the second side with respect to the hypothetical vertical midline reference plane (figs 3-4, members 3-4, right side), and wherein the two or more layers of elastomeric polymer form an apex shape (fig 2B). 
Regarding claim 5, Johnston discloses each of the first pattern of elastomeric polymer and the second pattern of elastomeric polymer comprises at least a first layer of silicone polymer and a second layer of silicone polymer deposited on the first layer of .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (2015/0273310) as applied to claim 1 above, and further in view of Webb (2017/0013888).
Regarding claim 6, Johnston teaches all of the limitations of claim 6 except each of the first pattern of elastomeric polymer and the second pattern of elastomeric polymer has a height between 4 and 6 millimeters.  
Webb teaches a lower garment having pattern which has a height between 4 and 6 millimeters (fig 6, member 605 and 607, claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Johnston by using the 
Regarding claims 7-8, Johnston teaches all of the limitations of claims 7-8 except each of the first pattern of elastomeric polymer and the second pattern of elastomeric polymer comprises a plurality of separate and distinct lines of elastomeric polymer, each line of elastomeric polymer separated from an adjacent line of elastomeric polymer by an intervening space and the elastomeric polymer is not deposited in the intervening space.  
Webb teaches a lower garment having each of the first pattern of elastomeric polymer and the second pattern of elastomeric polymer comprises a plurality of separate and distinct lines of elastomeric polymer (fig 6, 3 black lines), each line of elastomeric polymer separated from an adjacent line of elastomeric polymer by an intervening space and the elastomeric polymer is not deposited in the intervening space (fig 6, the spaces between 3 black lines).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Johnston by using the pattern structures of Webb in order to enable the gripping areas to provide an aesthetically pleasing and functional garment, at the same time, maintain the breathability of the fabric from which the garment is made (Webb, abstract).


Response to Arguments
Applicant’s arguments, dated 08-26-2021, with respect to the drawing objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.

Applicant's arguments, date 08-26-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive because applicant argues that the prior art does not teach the amended limitations of claims 1 and 5-8. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the new ground of rejection does not rely on a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732